The judgment of the court was pronounced by
Edstis, C. J.
This suit is instituted for the partition of certain lands and moveables belonging to the parties, and the principal object of it appears to have been to have a tract of land situated in the parish of Point Coupée divided in kind. The defendant in his answer alleges that, a special partnership as planters existed between him and the plaintiff, and that this tract of land was partnership property, and, in a reconventional demand, he prays for a liquidation of the affairs of the partnership, that the debts be paid, and for this purpose that the partnership property be sold. .He alleges that he is a creditor of the partnership, and he prays judgment for the amount due him, and for one half against the plaintiff personally.
The District Court decided that the tract,of land in Pointe Coupée should be divided in kind, that the other property should be sold, and that the accounts between the parties should be referred to an auditor. We think the evidence establishes the tract of land in Pointo Coupée to be partnership property, and that the court erred in ordering it to be divided in kind. The debts of the partnership must be first paid, before either party can have any such right as the plaintiff" insists upon.
It is obvious that the suit, as it now stands, is for the settlement and liquidation of the partnership affairs, and we have so recently given our views of the law in relation to suits of this kind that we deem it unnecessary to repeat them, and recommend to the serious attention of the parties the rules we have laid down in the case Gridley v. Conner, ante p. 87.
It is therefore ordered that, so much of the judgment appealed from as orders the division of the Pointe Coupée tract in kind be reversed, and that said tract be sold to satisfy the debts of the partnership; that the case be remanded for further proceedings; and that the appellee pay the costs of this appeal,